United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1018
Issued: April 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2010 appellant filed a timely appeal from a February 1, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that a modification of the March 7, 2006 wageearning capacity determination was warranted.
FACTUAL HISTORY
On December 16, 2003 appellant, then a 35-year-old security screener, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a right shoulder injury on
1

5 U.S.C. § 8101 et seq.

December 15, 2003. He picked up a bag and felt a pop in his right shoulder. The Office
accepted the claim for a right shoulder sprain, acromioclavicular strain/sprain and right rotator
cuff tear. Appellant underwent right shoulder surgery on April 8, 2004. He received
compensation for wage loss and was referred for vocational rehabilitation services.
In a report dated November 14, 2005, a rehabilitation specialist advised that appellant had
begun work as an investigator for a private company on October 24, 2005 at $13.00 per hour.
By report dated December 14, 2005, the rehabilitation specialist noted that appellant would
receive a promotion in the next pay period to $18.00 per hour.
The Office prepared a wage-earning capacity worksheet finding that the current pay rate
for the date-of-injury position was $665.77. By decision dated March 7, 2006, it determined that
appellant had actual earnings of $720.00 per week, which fairly and reasonably represented his
wage-earning capacity. The Office found that he had no loss of wage-earning capacity and his
compensation for wage loss was reduced to zero.
On June 20, 2009 appellant claimed a recurrence of disability commencing
June 14, 2009. He stated that the pain in his right shoulder progressively worsened.
In a report dated June 22, 2009, Dr. Wesley Chan, a physiatrist, provided a history that
appellant initially injured his right shoulder in a lifting incident in 2003. He provided results on
examination and diagnosed right shoulder impingement, status post surgical correction of a
labral tear. On June 29, 2009 Dr. Chan stated that over the past year appellant’s right shoulder
pain had become progressively worse. He diagnosed right shoulder strain and impingement,
stating that appellant could continue with his current work restrictions. Dr. Chan opined that
“this represents a flare up of his previous injury to his right shoulder as I am not able to identify
any new injury.” In a report dated August 3, 2009, he diagnosed right shoulder impingement and
stated that appellant was feeling “about the same.” Dr. Chan noted that appellant denied any
new injury or trauma to the right shoulder.
By decision dated August 17, 2009, the Office denied modification of the 2006 wageearning capacity determination. It found the medical evidence was not sufficient to establish an
employment-related disability commencing June 14, 2009.
Appellant requested a telephonic hearing before an Office hearing representative, which
was held on November 10, 2009. At the hearing, he addressed his self-employment as an
investigator in April 2009.
In a report dated October 12, 2009, Dr. Bradley Crow, an orthopedic surgeon, provided a
history and results on examination. He diagnosed chronic right shoulder pain. On November 9,
2009 Dr. Crow advised that appellant would undergo right shoulder arthroscopic surgery. The
record establishes that appellant underwent surgery on December 31, 2009.
By decision dated February 1, 2010, the Office hearing representative affirmed the
August 17, 2009 decision. The hearing representative found appellant did not establish that
modification of the wage-earning capacity determination was warranted.

2

LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.2 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.3
ANALYSIS
In the present case, the Office issued a wage-earning capacity determination on March 7,
2006 based on appellant’s actual earnings as a private investigator. Appellant filed a claim for
compensation commencing June 14, 2009. As the March 7, 2006 wage-earning capacity
determination was in place on June 14, 2009, the issue is whether the Office should modify the
existing wage-earning capacity determination.4
With respect to the standard for modification, appellant did not argue or submit evidence
that the original determination was erroneous. The evidence does not establish that appellant had
been retrained or otherwise vocationally rehabilitated since the March 7, 2006 decision.
Appellant did submit medical evidence with respect to his right shoulder condition. The issue is
whether the medical evidence established a material change in the nature and extent of the
employment-related condition.
Appellant received treatment from Dr. Chan on June 22, 2009, with a diagnosis of right
shoulder impingement. The Board notes that this is not an accepted employment-related
condition. Appellant’s right shoulder impingement must be established as causally related to the
December 15, 2003 employment injury, and the medical evidence must establish a material
change in the condition. Dr. Chan did not provide any opinion, with supporting medical
rationale, on causal relationship to the employment injury.5 He generally listed a history of a
2003 injury. While Dr. Chan stated that appellant denied any trauma or new injury, he did not
explain the relationship between the diagnosed condition in June 2009 to the December 15, 2003
employment injury. Having symptoms after an employment injury is not sufficient, without
supporting rationale, to establish causal relationship.6 Dr. Chan did not establish a material
2

Sue A. Sedgwick, 45 ECAB 211 (1993).

3

Id.

4

See K.R., Docket No. 09-415 (issued February 24, 2010).

5

Rationalized medical opinion evidence is medical evidence that includes a physician’s rationalized opinion on
the issue of whether there is a causal relationship between a diagnosed condition and the identified employment
factor. The opinion of the physician must be based on a complete factual and medical background, must be of
reasonable medical certainty and supported by medical rationale explaining the nature of the relationship between
the diagnosed condition and the specific employment factors identified by the claimant. Jennifer Atkerson, 55
ECAB 317, 319 (2004).
6

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an injury
is not sufficient to establish causal relationship without supporting rationale).

3

change in an employment-related condition. In a June 29, 2009 report, he referred to a flare up,
but he indicated that the work restrictions remained unchanged. Dr. Chan’s subsequent reports
do not establish a material change in the injury-related condition.
As to the December 31, 2009 surgery performed by Dr. Crow, there is no probative
evidence that the need for surgery was causally related to the 2003 employment injury.
Dr. Crow diagnosed a chronic right shoulder pain, but did not provide a rationalized medical
opinion on causal relationship to the accepted conditions. He did not address the need for
additional surgery in 2009 or how there had been a material change in appellant’s conditions
since the prior surgery of 2004.
The Board finds that the medical evidence of record does not establish a material change
in an employment-related condition on or after June 14, 2009. It is appellant’s burden to
establish a modification of a wage-earning capacity determination is warranted. For those
reasons, the Board finds appellant did not meet his burden of proof.7
CONCLUSION
The Board finds appellant did not establish that modification of the March 7, 2006 wageearning capacity determination was warranted.

7

The Board’s jurisdiction is limited to evidence that was before the Office at the time of the February 1, 2010
final decision. 20 C.F.R. § 501.2(c)(1). Evidence received after that date will not be reviewed by the Board on this
appeal.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2010 is affirmed.
Issued: April 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

